Ingram, Justice,
dissenting.
I dissent from the majority opinion and would require a de novo custody hearing in the trial court between the natural father and the third parties who now have the minor children.
I reach this conclusion not because I disagree with the findings of fact by the trial judge that the children are doing well with the third parties, but because the law entitles the father to have custody of his children unless the right to do so has been lost in one of the ways set forth in the Georgia Code or he is found unfit.
"A parent may lose the right to custody only if one of the conditions specified in Code §§ 74-108, 74-109 and 74-110 is found to exist, or in exceptional cases, if the parent is found to be unfit. Triplett v. Elder, 234 Ga. 243 (215 SE2d 247) (1975); Williams v. Ferrell, 231 Ga. 470 (1) (202 SE2d 427) (1973); Perkins v. Courson, 219 Ga. 611 (135 SE2d 388) (1964).” White v. Bryan, 236 Ga. 349, 350 (223 SE2d 710) (1976).
In my opinion, the White case controls the present case as the transcript and record show these issues have *298never been adjudicated in the trial court and the father is entitled to his day in court on them.
I am authorized to state that Chief Justice Nichols and Justice Gunter join in this dissent.